Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are all the claims pending in the application. 
Claims 1-20 are amended.
Claims 1-20 are rejected.
The following is a Final Office Action in response to amendments and remarks filed January 31, 2022.

Response to Arguments
Regarding the claim objections, the objections are withdrawn in light of the amendments to the claims.  Please note, the amendments have caused new objections to be made.

Regarding the 101 rejections, the rejections are maintained for the following reasons.  Applicant asserts the rejections should be withdrawn because the claims allow for multiple attributes to be scored on a single interview question.  Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., multiple attributes per question) are not recited in the rejected claim(s).  The claims encompass one attribute per question because the claims recite (emphasized) "…record one or more question attribute scores…"  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also asserts the rejections should be withdrawn because the claims are directed to a single data structure that allows for complex arrangement of weighted tables and weighted data.  Examiner respectfully does not find this assertion persuasive because storing data in an organized manner (i.e. in a relational database with tables as claimed) is no more than mere instructions to apply an exception using generic computer components, see MPEP 2106.05(f) (discussing TLI Communications).  Please see below for a complete analysis of the limitations involving the claimed tables.
Accordingly the rejections are maintained, please see below for the complete rejection of the claims as amended.

Regarding the 103 rejections, the rejections are withdrawn in light of the amendments to the claims.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Objections
Claims 1 and 20 are objected to because of the following informalities: claims 1 and 20 recite the word "filed" when it appears the claims should use the term "field" in the limitation (emphasized) "… and a minimum passing score filed…"  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, claims 1 and 20 are rejected under 112(b) for four reasons.  First, claims 1 and 20 are rejected because claims 1 and 20 recite two "Task id" claim elements in the limitations (emphasized): 
…create a task-specific data structure, the task-specific data structure comprising: one or more task tables stored within a relational data structure within the task-specific data structure, wherein: each task table within the one or more task tables comprises a Task id as its respective primary key, a universal unique identifier field, a job profile ID field, and a job type id field; 
one or more task step tables stored within a relational data structure within the task-specific data structure, wherein: each task step table within the one or more task step tables comprises a task ID field, which joins to at least one task step table, a name field, and a minimum passing score filed…
These limitations are not clear because it is not clear if these "task id " claim elements are intended to be the same claim element or if these two "task id" claim elements are intended to be two, separate claim elements.  For the purposes of analyzing the claim set, Examiner is interpreting the claim elements as the same claim element (i.e. one claim element that links the tasks to the task steps).
Second, claims 1 and 20 are rejected because the claims recite (emphasized) "…each task step table within the one or more task step tables comprises a task ID field, which joins to at least one task step table, a name field, and a minimum passing score filed…"  This limitation is not clear for two reasons:
a) it is not clear because it is not clear if the two "task step tables" claim elements are intended to be the same claim element or if the two "task step tables" are intended to be two, separate claim elements (i.e. another task step table).
b) it is not clear what is being joined.  That is, it is not clear if the task step table is being joined with a task step table or if the task ID field is being joined with the task step table.
For the purpose of analyzing the claim set, Examiner is interpreting this limitation as the task ID field being joined to the task step table, i.e. as (emphasized) "…each task step table within the one or more task step tables comprises a task ID field, a name field…"
Third, claims 1 and 20 are rejected because claims 1 and 20 recite two "name field" claim elements in the limitations (emphasized): 
…wherein: each task step table within the one or more task step tables comprises a task ID field, which joins to at least one task step table, a name field, and a minimum passing score filed,
 and one or more step activity tables stored within the relational data structure within the task-specific data structure, wherein: each step activity table within the one or more step activity tables comprises a step activity ID field as a primary key, a task step ID field, a name field, a measurement type field, a usage type ID field, and an activity weight field…
These limitations are not clear because it is not clear if these "name field" claim elements are intended to be the same claim element or if these two "name field" claim elements are intended to be two, separate claim elements.  For the purposes of analyzing the claim set, Examiner is interpreting the claim elements as two, separate claim elements.
Fourth, claims 1 and 20 are rejected because claims 1 and 20 recite two "a step activity ID" claim elements in the limitations (emphasized):
…each step activity table within the one or more step activity tables comprises a step activity ID field as a primary key, a task step ID field, a name field, a measurement type field, a usage type ID field, and an activity weight field…
…wherein: the one or more question tables comprise a question ID as a primary key, one or more questions, a step activity ID, and a question weight…
These limitations are not clear because it is not clear if these "step activity ID" claim elements are intended to be the same claim element or if these two "step activity ID" claim elements are intended to be two, separate claim elements.  For the purposes of analyzing the claim set, Examiner is interpreting the claim elements as the same claim element (i.e. one claim element that links the questions to the step activity).
Accordingly claims 1 and 20 are rejected under 112(b).  Claims 2-19 do not clarify these issues and as such are rejected due to their dependencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-20 are directed to a machine.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, the independent claims recite an abstract idea in the limitations (emphasized):
…create a task-specific data structure, the task-specific data structure comprising: 
one or more task tables stored within a relational data structure within the task-specific data structure, wherein: 
each task table within the one or more task tables comprises a Task id as its respective primary key, a universal unique identifier field, a job profile ID field, and a job type id field; 
one or more task step tables stored within a relational data structure within the task-specific data structure, wherein: 
each task step table within the one or more task step tables comprises a task ID field, which joins to at least one task step table, a name field, and a minimum passing score filed, and 
one or more step activity tables stored within the relational data structure within the task-specific data structure, wherein: 
each step activity table within the one or more step activity tables comprises a step activity ID field as a primary key, a task step ID field, a name field, a measurement type field, a usage type ID field, and an activity weight field;
access the task-specific data structure, the task-specific data structure including a particular task step table that stores a plurality of task steps, each of the plurality of task steps includes one or more step activities and joining to one or more question tables and one or more assessment tables wherein: 
the one or more question tables comprise a question ID as a primary key, one or more questions, a step activity ID, and a question weight, and wherein the one or more question tables join, by the question ID, one or more question attribute tables such that a single question is associated with multiple question attribute tables, 
and the one or more assessment tables comprise an assessment ID as a primary key, one or more assessments, the step activity ID, and an assessment weight, and
wherein the one or more assessment tables join, by the assessment ID, one or more assessment attribute tables such that a single assessment is associated with multiple assessment attribute tables;
record one or more question attribute scores in the task-specific data structure, each of the one or more question attribute scores being associated with an attribute and assigned a question weight, the attribute being selected from one of a plurality of attributes; 
weight each of the one or more question attribute scores based on a corresponding question weight stored within a respective one or more questions tables; and 
aggregate a weighted question attribute scores to generate a question score.
These limitations recite an abstract idea because the steps encompass managing personal behavior or relationships or interactions between people (i.e. teaching, and following rules or instructions).  These limitations encompass managing personal behavior or relationships or interactions between people (i.e. teaching, and following rules or instructions) because recording attribute scores, weighting the attributes score, and aggregating the attribute score, as claimed encompasses receiving and grading tests (i.e. scoring a test or exam, weighting the scores and determining an overall score).  Claims that encompass managing personal behavior or relationships or interactions between people fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.
Additionally and alternatively, these limitations recite an abstract idea because these limitations encompass mathematical concepts (i.e. mathematical relationships and calculations).  These limitations encompass mathematical relationships and calculations because the limitations encompass performing mathematical steps (i.e. gathering scores, multiplying the scores by weightings, and summing the resulting products).  Claims that recite mathematical relationships and calculations fall within the "Mathematical Concepts" grouping of abstract ideas.  Accordingly, claims 1 and 20 recite at least one abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements in the independent claims do not integrate the abstract idea into a practical application.  Specifically, the independent claims recite the additional elements (emphasized):
…create a task-specific data structure, the task-specific data structure comprising: 
one or more task tables stored within a relational data structure within the task-specific data structure, wherein: 
each task table within the one or more task tables comprises a Task id as its respective primary key, a universal unique identifier field, a job profile ID field, and a job type id field; 
one or more task step tables stored within a relational data structure within the task-specific data structure, wherein: 
each task step table within the one or more task step tables comprises a task ID field, which joins to at least one task step table, a name field, and a minimum passing score filed, and 
one or more step activity tables stored within the relational data structure within the task-specific data structure, wherein: 
each step activity table within the one or more step activity tables comprises a step activity ID field as a primary key, a task step ID field, a name field, a measurement type field, a usage type ID field, and an activity weight field;
access the task-specific data structure, the task-specific data structure including a particular task step table that stores a plurality of task steps, each of the plurality of task steps includes one or more step activities and joining to one or more question tables and one or more assessment tables wherein: 
the one or more question tables comprise a question ID as a primary key, one or more questions, a step activity ID, and a question weight, and 
wherein the one or more question tables join, by the question ID, one or more question attribute tables such that a single question is associated with multiple question attribute tables, 
and the one or more assessment tables comprise an assessment ID as a primary key, one or more assessments, the step activity ID, and an assessment weight, and
wherein the one or more assessment tables join, by the assessment ID, one or more assessment attribute tables such that a single assessment is associated with multiple assessment attribute tables;
record one or more question attribute scores in the task-specific data structure, each of the one or more question attribute scores being associated with an attribute and assigned a question weight, the attribute being selected from one of a plurality of attributes; 
weight each of the one or more question attribute scores based on a corresponding question weight stored within a respective one or more questions tables; and 
aggregate a weighted question attribute scores to generate a question score.
The additional elements of the task-specific data structure comprising task tables, task step tables, and step activity tables, as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f) (discussing TLI Communications).  That is, the additional elements of a task-specific data structure comprising task tables, task step tables, and step activity tables, as claimed, encompasses storing data (i.e. task, task step, and step activity data) in an organized manner (i.e. in tables or spreadsheets) which is not more than mere instructions to apply the exception using generic computer components.
The additional elements of "access the task-specific data structure", when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of retrieving data (i.e. retrieving stored data), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of "the task-specific data structure including a particular task step table that stores a plurality of task steps, each of the plurality of task steps includes one or more step activities and joining to one or more question tables and one or more assessment tables", when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f) (discussing TLI Communications).  That is, the additional elements of the task steps including one or more step activities and joining to one or more question tables and one or more assessment tables, as claimed, encompasses storing data (i.e. data related to task steps, step activities, question tables and assessment tables) in an organized manner (i.e. in relational database that connects tables or spreadsheets) which is not more than mere instructions to apply the exception using generic computer components.
The additional elements of the question tables and the assessment tables, as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f) (discussing TLI Communications).  That is, the additional elements of a task-specific data structure comprising task tables, task step tables, and step activity tables, as claimed, encompasses storing data (i.e. question and assessment data) in an organized manner (i.e. in tables or spreadsheets) which is not more than mere instructions to apply the exception using generic computer components.
Claims 1 and 20 further recite "one or more processors; and one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the computing system to perform at least the following" and a "computer program product comprising one or more hardware storage devices having stored thereon computer-executable instructions", respectively.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  
Accordingly, claim 1 and 20 are directed to an abstract idea.
	

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computers component cannot provide an inventive concept.  Claims 1 and 20 are not patent eligible.

Dependent Claims
Regarding claim 2, Examiner finds the scope of claim 2 is sufficiently similar to claim 1 that claim 2 is rejected under 35 USC 101 for similar reasons as claim 1.  That is, claim 2 encompasses similar steps as claim 1 but for "assessments" instead of "questions".  Examiner finds "questions" to be within the scope of "assessments" and thus finds claim 2 ineligible for similar reasons as claim 1.
Claims 3-6 and 9-11 are directed to the same abstract ideas as the independent claims because assigning a second weight and assigning an activity weight, and aggregating the weighted scores are similarly managing personal behavior or relationships or interactions between people (i.e. scoring tests) and mathematical relationships and calculations.  Accordingly, claims 3-6 and 9-11 fall within the "Certain Methods of Organizing Human Activity" and "Mathematical Concepts" groupings of abstract ideas.
Claims 7 and 16 is directed to the same abstract ideas as the independent claims because comparing scores to a threshold encompasses fallowing rules or instructions or mathematical concepts. Accordingly, claims 7 and 16 fall within the "Certain Methods of Organizing Human Activity" and "Mathematical Concepts" groupings of abstract ideas.
The additional elements of claims 8, 12, 15, and 18 when considered individually or in combination, do not integrate the abstract idea into a practical application because generating a visualization as claimed is recited at a high-level of generality (i.e. as a generic computer function of displaying data) such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Claims 13, 14, 17 and 19 are directed to the same abstract idea as the independent claims because analyzing scores and determining correlations is a part of scoring a test.  Accordingly, claim 13 falls within the "Certain Methods of Organizing Human Activity".  Further, the additional elements of receiving a performance score is, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence, US Pat. No. 10,621,535, herein referred to as "Lawrence", in view of Hardtke et al, US Pub. No. 2014/0358810, herein referred to as "Hardtke", further in view of Pash et al, US Pub. No. 2016/0104117, herein referred to as "Pash".
Regarding claim 1, Lawrence teaches:
one or more processors; and one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the computing system to perform at least the following (CPU and memory with instructions, Col. 11, l. 39 – Col. 12, l. 48):
create a task-specific data structure (uses prompt database to store questions, category database to store categories, and questionnaire database to store questionnaires, Col. 13, ll. 20-46 and Fig. 6; see also Col. 1, ll. 49-52 defining "prompt" and Col. 5, ll. 47-50 noting prompts are assigned to categories and categories are assigned to questionnaires),
the task-specific data structure comprising: one or more tasks stored within a relational data structure within the task-specific data structure (uses questionnaire database to store questionnaires, Col. 13, ll. 20-46 and Fig. 6; see also Col. 1, ll. 49-52 defining "prompt" and Col. 5, ll. 47-50 noting prompts are assigned to categories and categories are assigned to questionnaires), 
wherein: each task within the one or more task tables comprises, a universal unique identifier field, a job profile ID field, and a job type id field (Examiner finds that the limitations specifying the particular data fields are a universal unique identifier field, a job profile ID field and a job type ID field do not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, the claims do not recite using the data stored in these fields and as such, labeling the fields is only nonfunctional descriptive material);
one or more task steps stored within a relational data structure within the task-specific data structure (category database to store categories, Col. 13, ll. 20-46 and Fig. 6; see also Col. 1, ll. 49-52 defining "prompt" and Col. 5, ll. 47-50 noting prompts are assigned to categories and categories are assigned to questionnaires), 
wherein each task steps within the one or more task steps comprises a task ID field (categories are assigned to questionnaires, Col. 5, ll. 47-50), 
which joins to at least one task step table, a name field (Examiner finds that the limitations specifying the particular data fields are a name field does not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, the claims do not recite using the data stored in this field and as such, labeling the field is only nonfunctional descriptive material), 
and a minimum passing score filed (includes a target score field which is the benchmark score, Col. 25, l. 63 – Col. 26, l. 29 and Fig. 17),
and one or more step activities stored within the relational data structure within the task-specific data structure (uses prompt database to store questions, Col. 13, ll. 20-46 and Fig. 6; see also Col. 1, ll. 49-52 defining "prompt" and Col. 5, ll. 47-50 noting prompts are assigned to categories and categories are assigned to questionnaires), 
wherein: each step activity table within the one or more step activity tables comprises, a task step ID field (prompts are assigned to categories, Col. 5, ll. 47-50), 
a name field, a measurement type field, a usage type ID field (Examiner finds that the limitations specifying the particular data fields are a name field, a measurement type field, and a usage type ID field do not substantially further limit the scope of the claim because the type of information being collected does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, the claims do not recite using the data stored in these fields and as such, labeling the field is only nonfunctional descriptive material), 
and an activity weight field (weights are assigned to prompts, Col. 8, ll. 4-12 and Col. 13, ll. 20-32; see also Col. 5, ll. 52-56 noting weights are assigned to questions and Col. 1, ll. 49-52 noting prompts are questions);
access the task-specific data structure (uses prompt database to store questions, category database to store categories, and questionnaire database to store questionnaires, Col. 13, ll. 20-46 and Fig. 6), 
the task-specific data structure including a plurality of task steps, each of the plurality of task steps includes one or more step activities and joining to one or more questions and one or more assessments (prompts are assigned to categories Col. 5, ll. 47-50; see also Col. 1, ll. 49-52 noting prompts are questions.  Please note, the questions in Lawrence are within the scope of the "assessment" claim elements because questions are assessments),
one or more questions (prompts are questions, Col. 1, ll. 49-52)
and a question weight (weights are assigned to prompts, Col. 8, ll. 4-12 and Col. 13, ll. 20-32; see also Col. 5, ll. 52-56 noting weights are assigned to questions and Col. 1, ll. 49-52 noting prompts are questions), 
one or more assessments (prompts are questions, Col. 1, ll. 49-52.  Please note, the questions in Lawrence are within the scope of the "assessment" claim elements because questions are assessments),
and an assessment weight (weights are assigned to prompts, Col. 8, ll. 4-12 and Col. 13, ll. 20-32; see also Col. 5, ll. 52-56 noting weights are assigned to questions and Col. 1, ll. 49-52 noting prompts are questions), 
record one or more question attribute scores in the task-specific data structure, each of the one or more question attribute scores being associated with an attribute and assigned a question weight, the attribute being selected from one of a plurality of attributes (questions are scored, e.g. Col. 3, ll. 30-54; Col. 8, ll. 40-47; Col. 10, l. 1-5; Col. 28 ll. 1-19, and weights are assigned to prompts, Col. 8, ll. 4-12 and Col. 13, ll. 20-32; see also Col. 5, ll. 52-56 noting weights are assigned to questions and Col. 1, ll. 49-52); 
weight each of the one or more question attribute scores based on a corresponding question weight stored within a respective one or more questions (weights are assigned to prompts, Col. 8, ll. 4-12 and Col. 13, ll. 20-32; see also Col. 5, ll. 52-56 noting weights are assigned to questions and Col. 1, ll. 49-52 noting prompts are questions); 
However Lawrence does not teach but Hardtke does teach:
•	and aggregating aggregate a weighted question attribute scores to generate a question score (weighted features are summed to create an overall score, ¶[0108] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence with summing weighted scores, as taught by Hardtke, because Lawrence explicitly suggests it, see MPEP 2143.I.G.  That is, Lawrence teaches calculating the overall score using the grade for each response and the weights of the prompts, the categories, and the questionnaires, Col. 26, ll. 4-29.  One of ordinary skill would have recognized the overall scores could be calculated by weighing each feature and summing the products, e.g. as taught by Hardtke.
However the combination of Lawrence and Hardtke does not teach but Pash does teach:
task tables (education resource table includes a plurality of tests, Fig. 18; see also ¶¶[0043], [0070] discussing education resource table)
a Task id as its respective primary key (education resource table includes ID, ref. char. 510 a, ¶[0043] and Fig. 18)
task step tables (test list table, Fig. 19; see also ¶[0043] discussing test list table)
step activity tables (exam question bank table, Fig. 20 see also ¶[0043] discussing exam question bank table)
a step activity ID field as a primary key (exam question bank table includes ID, ref. char. 514 a, ¶[0043] and Fig. 20)
a particular task step table that stores a plurality of task steps (test list table includes multiple tests, Fig. 19; see also ¶[0043] discussing test list table)
one or more question tables and one or more assessment tables (exam question bank table, Fig. 20 see also ¶[0043] discussing exam question bank table.  Please note, the questions in Lawrence are within the scope of the "assessment" claim elements because questions are assessments)
wherein: the one or more question tables comprise a question ID as a primary key (exam question bank table includes question, ref. char. 514 b, ¶[0043] and Fig. 20)
a step activity ID (exam question bank table includes ID, ref. char. 514 a, ¶[0043] and Fig. 20),
and wherein the one or more question tables join, by the question ID, one or more question attribute tables such that a single question is associated with multiple question attribute tables (questions are associated with multiple tests, Fig. 19 see also ¶[0043] discussing test list table), 
and the one or more assessment tables comprise an assessment ID as a primary key  (exam question bank table includes question, ref. char. 514 b, ¶[0043] and Fig. 20.  Please note, the questions in Lawrence are within the scope of the "assessment" claim elements because questions are assessments)
the step activity ID (exam question bank table includes ID, ref. char. 514 a, ¶[0043] and Fig. 20)
and wherein the one or more assessment tables join, by the assessment ID, one or more assessment attribute tables such that a single assessment is associated with multiple assessment attribute tables (questions are associated with multiple tests, Fig. 19 see also ¶[0043] discussing test list table.  Please note, the questions in Lawrence are within the scope of the "assessment" claim elements because questions are assessments).
Further, it would have been obvious at the time of filing to combine the aggregated, weighted interview scores of Lawrence and Hardtke with the questions and tests stored in tables as taught by Pash because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Lawrence teaches associating each question with various other data fields, e.g. Fig. 14 and Col. 22, l. 26 – Col. 23, l. 14, and associating questionnaires with various other data fields, e.g. Fig. 15 and Col. 23, l. 30 – Col. 24, l. 11.  One of ordinary skill would have recognized a logical system for storing these interrelated variables associated with questions would be linked tables, i.e. as taught by Pash.
Regarding claim 2 the combination of Lawrence, Hardtke, and Pash teaches all the limitations of claim 1 and Lawrence further teaches:
record, in the task-specific data structure, one or more assessment attribute scores based on the corresponding set of data, each of the one or more assessment attribute scores being associated with an attribute and being assigned an assessment weight, the attribute being selected from the plurality of attributes (questions are scored, e.g. Col. 3, ll. 30-54; Col. 8, ll. 40-47; Col. 10, l. 1-5; Col. 28 ll. 1-19.  Please note, the questions in Lawrence are within the scope of the "assessment" claim elements because questions are assessments);
 weighing each of the one or more assessment attribute scores based on the corresponding assessment weight (weights are assigned to prompts, Col. 8, ll. 4-12 and Col. 13, ll. 20-32; see also Col. 5, ll. 52-56 noting weights are assigned to questions and Col. 1, ll. 49-52 noting prompts are questions); 
However, Lawrence does not teach but Hardtke does teach:
and aggregating the weighted one or more assessment attribute scores to generate an overall assessment score (weighted features are summed to create an overall score, ¶[0108] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence with summing weighted scores, as taught by Hardtke, because Lawrence explicitly suggests it, see MPEP 2143.I.G.  That is, Lawrence teaches calculating the overall score using the grade for each response and the weights of the prompts, the categories, and the questionnaires, Col. 26, ll. 4-29.  One of ordinary skill would have recognized the overall scores could be calculated by weighing each feature and summing the products, e.g. as taught by Hardtke.
Regarding claim 3 the combination of Lawrence, Hardtke, and Pash teaches all the limitations of claim 2 and Lawrence further teaches:
assign each of the questions a second question weight (weights are assigned to each category, Col. 5, ll. 52-56; Col. 8, ll. 4-11);
and assign each of the assessments a second assessment weight (weights are assigned to each category, Col. 5, ll. 52-56; Col. 8, ll. 4-11.  Please note, the questions in Lawrence are within the scope of the "assessment" claim elements because questions are assessments).
Regarding claim 4 the combination of Lawrence, Hardtke, and Pash teaches all the limitations of claim 3 and Lawrence further teaches:
for each step activity that is associated with one or more questions, weight each of the question scores based on the second question weight (assigns weight to categories, Col. 5, ll. 52-56; Col. 8, ll. 4-12).
However, Lawrence does not teach but Hardtke does teach:
and aggregate the weighted question scores to generate an overall step activity score (weighted features are summed to create an overall score, ¶[0108] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence with summing weighted scores, as taught by Hardtke, because Lawrence explicitly suggests it, see MPEP 2143.I.G.  That is, Lawrence teaches calculating the overall score using the grade for each response and the weights of the prompts, the categories, and the questionnaires, Col. 26, ll. 4-29.  One of ordinary skill would have recognized the overall scores could be calculated by weighing each feature and summing the products, e.g. as taught by Hardtke.
Regarding claim 5 the combination of Lawrence, Hardtke, and Pash teaches all the limitations of claim 4 and Lawrence further teaches:
for each step activity that is associated with one or more assessments, weigh each of the assessment scores based on the second assessment weigh (assigns weight to categories, Col. 5, ll. 52-56; Col. 8, ll. 4-12.  Please note, the questions in Lawrence are within the scope of the "assessment" claim elements because questions are assessments).
However, Lawrence does not teach but Hardtke does teach:
and aggregate the weighted assessment scores to generate an overall step activity score (weighted features are summed to create an overall score, ¶[0108] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence with summing weighted scores, as taught by Hardtke, because Lawrence explicitly suggests it, see MPEP 2143.I.G.  That is, Lawrence teaches calculating the overall score using the grade for each response and the weights of the prompts, the categories, and the questionnaires, Col. 26, ll. 4-29.  One of ordinary skill would have recognized the overall scores could be calculated by weighing each feature and summing the products, e.g. as taught by Hardtke.
Regarding claim 6 the combination of Lawrence, Hardtke, and Pash teaches all the limitations of claim 5 and Lawrence further teaches:
assign each of the plurality of step activities an activity weight; weigh each step activity score based on the corresponding activity weight (assigns weight to questionnaires, Col. 5, ll. 52-56; Col. 8, ll. 4-12).
However, Lawrence does not teach but Hardtke does teach:
and aggregate the weighted step activity score to generate an overall task step score, which indicates how well a candidate may be able to perform the corresponding task step (weighted features are summed to create an overall score, ¶[0108] and Fig. 3; see also e.g. Col. 4, ll. 31-41; Col. 5, ll. 12-17 discussing predicting performance).
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence with summing weighted scores, as taught by Hardtke, because Lawrence explicitly suggests it, see MPEP 2143.I.G.  That is, Lawrence teaches calculating the overall score using the grade for each response and the weights of the prompts, the categories, and the questionnaires, Col. 26, ll. 4-29.  One of ordinary skill would have recognized the overall scores could be calculated by weighing each feature and summing the products, e.g. as taught by Hardtke.
Regarding claim 7 the combination of Lawrence, Hardtke, and Pash teaches all the limitations of claim 6 and Lawrence further teaches:
in response to a determination that a task step score of a particular task step is lower than a predetermined threshold, determining that the candidate is not a qualified candidate (develops benchmarks for successful candidates, Col. 8, ll. 12-24).
Regarding claim 8 the combination of Lawrence, Hardtke, and Pash teaches all the limitations of claim 6 and Lawrence further teaches:
generate a visualization displaying each task step score of a particular candidate (generates reports for assessments, Fig. 17 and Col. 16, ll. 18-28; Col. 25, l. 45 – Col. 26, l. 29).
Regarding claim 9 the combination of Lawrence, Hardtke, and Pash teaches all the limitations of claim 3 and Lawrence further teaches:
assign each of the plurality of questions and the plurality of assessments an attribute weight; for each of the plurality of attributes, weight each of the one or more question attribute scores and one or more assessment attribute scores based on the respective attribute weight (weights are assigned to prompts, Col. 8, ll. 4-12 and Col. 13, ll. 20-32; see also Col. 5, ll. 52-56 noting weights are assigned to questions and Col. 1, ll. 49-52 noting prompts are questions).
However Lawrence does not teach but Hardtke does teach:
and aggregate the weighted question attribute scores and assessment attribute scores to generate an overall attribute score (weighted features are summed to create an overall score, ¶[0108] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence with summing weighted scores, as taught by Hardtke, because Lawrence explicitly suggests it, see MPEP 2143.I.G.  That is, Lawrence teaches calculating the overall score using the grade for each response and the weights of the prompt, the category, and the questionnaire, Col. 26, ll. 4-29.  One of ordinary skill would have recognized the overall scores could be calculated by weighing each feature and summing the products, e.g. as taught by Hardtke.
Regarding claim 10 the combination of Lawrence, Hardtke, and Pash teaches all the limitations of claim 9 and Lawrence further teaches:
assign each of the plurality of attributes a second attribute weight (weights are assigned to each category, Col. 5, ll. 52-56; Col. 8, ll. 4-11);
divide the plurality of attributes into one or more groups, each of which includes at least one attribute (prompts are assigned to categories. Col. 5, ll. 47-50); 
for each of the one or more groups, weight each overall attribute score of the at least one attribute contained in the group based on the corresponding second attribute weight (weights are assigned to each category, Col. 5, ll. 52-56; Col. 8, ll. 4-11).
However Lawrence does not teach but Hardtke does teach:
and aggregate the weighted overall attribute score to generate an attribute group score (weighted features are summed to create an overall score, ¶[0108] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence with summing weighted scores, as taught by Hardtke, because Lawrence explicitly suggests it, see MPEP 2143.I.G.  That is, Lawrence teaches calculating the overall score using the grade for each response and the weights of the prompts, the categories, and the questionnaires, Col. 26, ll. 4-29.  One of ordinary skill would have recognized the overall scores could be calculated by weighing each feature and summing the products, e.g. as taught by Hardtke.
Regarding claim 11 the combination of Lawrence, Hardtke, and Pash teaches all the limitations of claim 10 and Lawrence further teaches:
assign each of the one or more groups an attribute group weight; weight each attribute group score based on the attribute group weight (weights are assigned to each category, Col. 5, ll. 52-56; Col. 8, ll. 4-11).
However Lawrence does not teach but Hardtke does teach:
and aggregate the weighted attribute group scores to generate an overall task score (weighted features are summed to create an overall score, ¶[0108] and Fig. 3; see also e.g. Col. 4, ll. 31-41; Col. 5, ll. 12-17 discussing predicting performance).
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence with summing weighted scores, as taught by Hardtke, because Lawrence explicitly suggests it, see MPEP 2143.I.G.  That is, Lawrence teaches calculating the overall score using the grade for each response and the weights of the prompts, the categories, and the questionnaires, Col. 26, ll. 4-29.  One of ordinary skill would have recognized the overall scores could be calculated by weighing each feature and summing the products, e.g. as taught by Hardtke.  
Regarding claim 12 the combination of Lawrence, Hardtke, and Pash teaches all the limitations of claim 4 and Lawrence further teaches:
generating a visualization displaying the overall task score, each of the attribute group scores, and/or each of the overall attribute scores (generates reports for assessments, Fig. 17 and Col. 16, ll. 18-28; Col. 25, l. 45 – Col. 26, l. 29).  

Regarding claim 20, claim 20 recites similar limitations as claim 1 and accordingly is rejected for similar reasons.

Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence, Hardtke, and Pash further in view of Scarborough et al, US Pub. No. 8,265,977, herein referred to as "Scarborough".
Regarding claim 13, the combination of Lawrence, Hardtke, and Pash teaches all the limitations of claim 10 and does not teach but Scarborough does teach:
for each of one or more employees, receive a performance score indicating overall post-hiring performance of a corresponding employee (stores post-hire data including ratings and quantitative performance measures, Col. 16, l. 63 – Col. 17, l. 2 and Fig. 5); 
and analyze at least one of the pre-hiring question scores and/or pre-hiring overall attribute scores of each of the one or more employees contained in the data structure with the corresponding employee's performance score (predictive model is created based on pre-hire questions, e.g. Col. 5, ll. 17-29; Col. 21, ll. 3-7 and Fig. 5).  
Further, it would have been obvious at the time of filing to combine the weighted, aggregated interview scores of Lawrence, Hardtke, and Pash with the modeling based on post-hire data, as taught by Scarborough because Scarborough explicitly suggests using the post-hire data to develop an adaptive and effective hiring process, e.g. Abstract, Col. 3, ll. 4-29; see also MPEP 2143.I.G.
Regarding claim 14, the combination of Lawrence, Hardtke, Pash, and Scarborough teaches all the limitations of claim 13 and Scarborough further teaches:
for each question score, determine a level of correlation of the corresponding question score to the performance score of the candidate (identifies effective and ineffective pre-hire questions, Col. 5, ll. 1-11; Col. 9, ll. 7-34; see also Col. 10, ll. 53-60 discussing weighting questions; and TABLES 4 and 5, Cols. 29-31 showing most predictive questions).
Further, it would have been obvious at the time of filing to combine the weighted, aggregated interview scores of Lawrence, Hardtke, and Pash with the modeling based on post-hire data, as taught by Scarborough because Scarborough explicitly suggests using the post-hire data to develop an adaptive and effective hiring process, e.g. Abstract, Col. 3, ll. 4-29; see also MPEP 2143.I.G.
Regarding claim 15, the combination of Lawrence, Hardtke, Pash, and Scarborough teaches all the limitations of claim 13 and Lawrence further teaches:
generate a visualization displaying the level of correlation of each question of the question scores to the performance scores (generates reports for assessments, Fig. 17 and Col. 16, ll. 18-28; Col. 25, l. 45 – Col. 26, l. 29).  
Regarding claim 16, the combination of Lawrence, Hardtke, Pash and Scarborough teaches all the limitations of claim 13 and Scarborough further teaches:
in response to a determination that a level of correlation of a question is lower than a predetermined threshold, remove the question from the task-specific data structure or reducing the second question weight of the corresponding question in the task-specific data structure (removes ineffective pre-hire questions, e.g. Abstract; Col. 4, ll. 62-67; Col. 5, ll. 1-29); 
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence, Hardtke, and Pash with the modeling based on post-hire data, as taught by Scarborough because Scarborough explicitly suggests using the post-hire data to develop an adaptive and effective hiring process, e.g. Abstract, Col. 3, ll. 4-29; see also MPEP 2143.I.G.
However, the combination of Lawrence, Hardtke, Pash and Scarborough does not explicitly teach:
in response to a determination that a level of correlation of a question is greater than a predetermined threshold, increasing the second question weight of the corresponding question in the task-specific data structure 
Nevertheless, it would have been obvious, at the time of filing, to increase a second question weight when a level of correlation of a question is greater than a predetermined threshold in light of the teachings of the combination of Lawrence, Hardtke, Pash and Scarborough because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  That is, Lawrence teaches removing ineffective pre-hire questions, e.g. Abstract; Col. 4, ll. 62-67; Col. 5, ll. 1-29.  One of ordinary skill would infer the inverse should also be performed (i.e. that questions found to be effective should be weighted heavily).
Regarding claim 17, the combination of Lawrence, Hardtke, Pash, and Scarborough teaches all the limitations of claim 13 and Scarborough further teaches:
for each overall attribute score, determining a level of correlation of the corresponding attribute score to the performance scores (identifies effective and ineffective pre-hire questions, Col. 5, ll. 1-11; see also Col. 10, ll. 53-60 discussing weighting questions; and TABLES 4 and 5, Cols. 29-31 showing most predictive questions).
That is, Lawrence teaches questions are assigned are assigned to categories and categories are assigned to questionnaires, Col. 5, ll. 47-50, and Scarborough teaches identifying ineffective pre-hire content, e.g. Col. 5, ll. 1-11.  Thus the combination teaches identifying ineffective questions, categories and questionnaires.
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence, Hardtke, and Pash with the modeling based on post-hire data, as taught by Scarborough because Scarborough explicitly suggests using the post-hire data to develop an adaptive and effective hiring process, e.g. Abstract, Col. 3, ll. 4-29; see also MPEP 2143.I.G.
Regarding claim 18, the combination of Lawrence, Hardtke, Pash and Scarborough teaches all the limitations of claim 13 and Lawrence further teaches:
generate a visualization displaying the level of correlation of each of the overall attribute scores to the performance scores (generates reports for assessments, Fig. 17 and Col. 16, ll. 18-28; Col. 25, l. 45 – Col. 26, l. 29).  
Regarding claim 19, the combination of Lawrence, Hardtke, Pash and Scarborough teaches all the limitations of claim 16 and Scarborough further teaches:
in response to a determination that a level of correlation of an attribute score is lower than a predetermined threshold, remove the attribute from the task-specific data structure or reducing the second attribute weight of the corresponding attribute in the task-specific data structure; and/or in response to a determination that a level of correlation of an attribute score is greater than a predetermined threshold, increasing the second attribute weight of the corresponding attribute in the task-specific data structure (removes ineffective pre-hire questions, e.g. Abstract; Col. 4, ll. 62-67; Col. 5, ll. 1-29).  
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence, Hardtke, and Pash with the modeling based on post-hire data, as taught by Scarborough because Scarborough explicitly suggests using the post-hire data to develop an adaptive and effective hiring process, e.g. Abstract, Col. 3, ll. 4-29; see also MPEP 2143.I.G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629